DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HULSEY (US 5,264,776).
 	Regarding claim 1, HULSEY discloses a secondary coil unit (10) for a vehicle (11), comprising: 
 	a housing (12) with a cover (comprising 21, 24, 26, and 14b), which cover is removable from the housing (cover 21 is capable of being removed from housing 12 and is therefore “removable”); and 
 	a secondary coil (15) arranged in the housing and enclosing a core area (“core area” includes the space/volume of core 14, which includes first core portion 14a and second core portion 14b), wherein the cover and the housing are configured such that an opening through the 
 	a connection cable (a portion of cable 37 that is within the interior of the vehicle 11 can be considered “a connection cable”, e.g., a portion of cable 37 between housing 12 and charging circuit 38) connecting the secondary coil to an electrical energy storage (34) wherein the connection cable does not pass through the opening (said portion of cable 37 that is within the 
 	Regarding claim 2, HULSEY discloses the cover comprises a cover layer (14b) made of a coil core material (col 3, ll. 18-19), and the cover layer extends at least partly into the core area when the cover is arranged on the housing (cover layer 14b extends into “core area”, which space/volume of core portions 14a and 14b when they are in contact as described in col 4, ll. 3-5).
 	Regarding claim 3, HULSEY discloses the secondary coil has a housing layer (14a) made of a coil core material (col 3, ll. 18-19), and the housing layer and the cover layer are configured such that the housing layer and the cover layer partially overlap when the cover is arranged on the housing (when cover layer is arranged on the housing, the cover layer and housing layer are in contact as described in col 4, ll. 3-5 and therefore at least partially overlap).
 	Regarding claim 4, HULSEY discloses the housing layer comprises a plurality of segments, which are all separated from one another by a gap (the housing layer 14a has at least three segments which are separated from one another by gaps 16).
 	Regarding claim 5, HULSEY discloses the housing comprises a first protective layer (portion of housing 12 located between coil 15 and portion of vehicle 11 shown in the drawing) and the cover comprises a second protective layer (21; or alternatively, an arbitrary layer/portion of 21), which are arranged on a side of the secondary coil unit facing away from the vehicle when the secondary coil unit is in the installed state (first protective layer and second protective layer are facing the direction of the portion of vehicle 11 shown in the drawing), and the second protective layer is thinner than the first protective layer (second protective layer is thinner when 
 	Regarding claim 6, HULSEY discloses the housing comprises a first protective layer (portion of housing 12 located between coil 15 and portion of vehicle 11 shown in the drawing) and the cover comprises a second protective layer (21; or alternatively, an arbitrary layer/portion of 21), which are arranged on a side of the secondary coil unit facing away from the vehicle when the secondary coil unit is in the installed state (first protective layer and second protective layer are facing the direction of the portion of vehicle 11 shown in the drawing), and the second protective layer is thinner than the first protective layer (second protective layer is thinner when measured in the direction from coil 15 to portion of vehicle 11 shown in the drawing; or alternatively, an arbitrary portion of 21 may be chosen which is thinner than housing 12).
	Regarding claim 10, HULSEY discloses the secondary coil comprises a circular coil and/or a double-D coil (col 3, ll. 15-17), the secondary coil unit has a planar expansion along an expansion surface, which runs parallel to an undercarriage of the vehicle when the secondary coil unit is in the installed state (e.g., surface of 14a which is parallel to housing 12), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to the expansion surface).
 	Regarding claim 11, HULSEY discloses the secondary coil comprises a circular coil and/or a double-D coil (col 3, ll. 15-17), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to an expansion surface comprising, e.g., surface of 14a which is parallel to housing 12).
Regarding claim 12, HULSEY discloses the secondary coil unit has a planar expansion along an expansion surface, which runs parallel to an undercarriage of the vehicle when the secondary coil unit is in the installed state (e.g., surface of 14a which is parallel to housing 12), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to an expansion surface comprising, e.g., surface of 14a which is parallel to housing 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HULSEY as applied to claims 1-6 and 10-12 above, and further in view of SCHOMMER (US 2005/0075700).
 	Regarding claim 7, HULSEY discloses the secondary coil unit as applied to claim 5 but fails to disclose the cover and the housing comprise fasteners, with which the cover is lockable to the housing, and the fasteners include a threaded connection and/or a bayonet connection. SCHOMMER discloses the cover and the housing comprise fasteners, with which the cover is lockable to the housing, and the fasteners include a threaded connection and/or a bayonet connection (¶ 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the threaded connection in order to improve security when the cover is arranged on the housing.
 	Regarding claim 8, HULSEY as modified by SCHOMMER teaches the cover and the housing comprise fasteners, with which the cover is lockable to the housing, and the fasteners include a threaded connection and/or a bayonet connection (SCHOMMER, ¶ 0063).
 	Regarding claim 13, HULSEY discloses a charging device for a vehicle, comprising: a secondary coil unit according to claim 1. HULSEY fails to disclose a control unit that is operatively configured to determine whether the cover of the secondary coil unit is arranged on the housing. SCHOMMER discloses a control unit that is operatively configured to determine whether the cover of a coil unit is arranged on the housing (¶ 0030, 0081: indicator; ¶ 0062, 0099: the indicator is for an inductance of the coil, said inductance indicating whether the cover secondary coil unit is arranged on the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control unit as recited in order to ensure efficient energy transfer (SCHOMMER, ¶ 0021).
 	Regarding claim 14, HULSEY as modified by SCHOMMER teaches the control unit is further operatively configured to: determine an indicator for an inductance of the secondary coil of the secondary coil unit; and determine whether the cover of the secondary coil unit is arranged on the housing based on the indicator for the inductance (SCHOMMER, ¶ 0030, 0081: indicator; ¶ 0062, 0099: the indicator is for an inductance of the coil, said inductance indicating whether the cover is arranged on the housing; ¶ 0060, 0063, 0066, 0072, 0073, 0080: inductance based on whether cover is arranged).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
 	In response to arguments that primary reference HULSEY does not disclose “the secondary coil is configured such that a primary coil of a WPT floor unit induces a current in the secondary coil through an undercarriage clearance distance”, it is submitted that the claims are drawn to a secondary coil unit and features of the primary coil would not further limit the claim, and a “WPT floor unit” and “undercarriage clearance distance” are not specifically defined. It is submitted that primary coil assembly 30 of HULSEY reads on the WPT floor unit, and it is 
 	In response to arguments that HULSEY does not disclose “an opening through the secondary coil unit is created in the core area by removing the cover from the housing so as to permit physical maintenance access through the opening to vehicle undercarriage components arranged behind the housing opposite the cover”, it is noted that the features upon which applicant relies (i.e., physical maintenance not being charging) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not define “physical maintenance access”. The rejection provides several examples of the opening permitting “physical maintenance access”. To advance prosecution, it is suggested the claim be amended to recite the physical maintenance access is for permitting access to the discharge of an oil pan as described in the specification in paragraph 0035. 
 	In response to arguments that HULSEY does not disclose “the connection cable does not pass through the opening”, the claim does not recite there is no cable passing through the opening as argued by Applicant. A portion of the cable 37 that is interior to the vehicle 11, e.g., a portion of cable 37 between housing 12 and charging circuit 38, may read on the amended limitation of “a connection cable”, wherein said portion of the cable “does not pass through the opening” as claimed. It is submitted that primary reference HULSEY discloses the secondary coil unit as amended and as described in the rejection above. To advance prosecution, it is suggested the claim be amended to recite there are no cables passing through the opening. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 4, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 4, 2021